DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-3, 7-9, 11-12, 16, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masao (JP H0432634), hereinafter referred to as Masao, in view of Berner et al. (US Pat No. 5,230,719), hereinafter referred to as Berner.

Re claim 1, Masao teaches an air conditioning system comprising a heat exchanger unit including a use side heat exchanger (2), and a main controller (20), and configured to generate conditioned air through heat exchange in the use side heat exchanger and supply the conditioned air to an air conditioned space (A-C) through a plurality of distribution flow paths (12a-c) that communicate with the heat exchanger unit, wherein 
each distribution flow path is connected to the heat exchanger unit and includes a duct (12a-c) for distributing the conditioned air and a fan unit (14abc-19abc) provided in correspondence with the duct and configured to supply the conditioned air from the heat exchanger unit through the duct to an air outlet (13a-c), 
each fan unit (14abc-19abc) is provided with a fan controller (17a-c) and a detector (17a-c) connected to the fan controller and configured to detect an air backflow proceeding from the air outlet toward the heat exchanger unity 
each fan controller is configured to transmit a detection result obtained by the detector to the main controller (e.g. ¶ 1, “The built-in backflow sensors 19a, 19b, 19c and the indoor controller 20 are electrically connected to each other through signal lines”), and control to increase or decrease an air flow volume and cause an air supply amount to approach a target air supply amount indicated by the main controller (e.g. ¶ 1, “By controlling the rotation speeds of the upstream and downstream fans 14a to 14c and 15a to 15c by the respective fan controllers 17a to 17c as described above, the conditioned air blown out from each of the blowout units 13a to 13c to each of the rooms A to C is controlled”), and
the main controller clears the air backflow through cooperation of the plurality of fan units (e.g. ¶ 1, “The backflow sensors 19a to 19c detect the backflow when the air in the ducts 12a to 12c flows back from the blowout units 13a to 13c to the indoor unit 1, and when the backflow is detected. Is supplied to each of the fan controllers 17a to 17c. At this time, each of the fan controllers 17a to 17c operates at least one of the upstream fans 14a to 14c and the downstream fans 15a to 15c to prevent the backflow thereof. It is supposed to. That is, the fan controllers 17a to 17c operate only the upstream fans 14a to 14c when the backflow wind speed detected by the backflow sensors 19a to 19c is, for example, 0.25 m / sec or less, and When the backflow exceeds the wind speed, both the upstream and downstream fans 14a to 14c and 15a to 15c are operated to prevent the backwind. In FIG. 1, reference numeral 22 denotes a Tc sensor for detecting the temperature of the indoor heat exchanger 2, which is electrically connected to the indoor controller 20. The Tc sensor 22 is for starting the operation of the upstream and downstream fans 14a to 14c, 15a to 15c when detecting that the temperature of the indoor heat exchanger 2 has risen to a predetermined temperature or higher during the heating operation”; the examiner considers that the main controller cooperates with the fan controller to clear the backflow since the main controller turns on the fan controller).
Masao does not explicitly teach the limitation of the fan unit being a single fan unit. 
However, Berner teaches the limitation of a single fan unit that reverse the direction of flow (see Fig 1-2). 
Therefore, at the time the invention was filled it would have been obvious for a person of ordinary skill in the art to have modified Masao and configured the fan unit as a single fan unit as taught by Berner, in order to reduce the mass load in the duct system. 

Re claim 2, Masao, as modified, teaches the air conditioning system according to claim 1. Masao further teaches wherein the detector includes a wind direction sensor (19a-c) configured to detect a direction of a flow of air through the plurality of distribution flow paths (e.g. ¶ 1, “when the backflow wind speed detected by the backflow sensors 19a to 19c is, for example, 0.25 m / sec or less”).

Re claim 3, Masao, as modified, teaches the air conditioning system according to claim 1. Masao does not explicitly teach the limitation of wherein the detector detects the air backflow by using temperature of air inside the plurality of distribution flow paths. However, the examiner takes Official Notice that the use of temperature for determining backflow is well known in the art. Therefore, at the time the invention was made/effectively filled it would have been within the skill of the art to use temperature as the detecting method of Masao and it is well known in the art to use temperature as an effective method for determining backflow. The motivation for doing so would have been because temperature sensors are more reliable and cost effective compared to wind sensors.

Re claim 7, Masao, as modified, teaches the air conditioning system according to claim 1. Masao further teaches wherein the fan unit internally includes a fan rotor (15a implicit therein) and a fan motor (15a implicit therein) configured to cause the fan rotor to rotate, and the detector detects the air backflow by using a-rotation of at least one of the fan motor and the fan rotor (the examiner notes that the detector detects air blackflow when a rotation of the motor is present thus is measure by using the motor).

Re claim 8, 11, 16, Masao, as modified, teaches the air conditioning system according to claim 1. Masao further teaches wherein air flow passing through the use side heat exchanger is generated by only an air suction force of the fan unit (see Fig 1, where air flow is generated by the fan entering the grill 3).

Re claim 9, 17, Masao, as modified, teaches the air conditioning system according to claim 1. Masao further teaches wherein in a case where the detector detects the air backflow, the fan unit in the distribution flow path where the air backflow is occurring is made to operate to cancel out the air backflow or to block air flow in the distribution flow path where the air backflow is occurring (e.g. ¶ 1, “The backflow sensors 19a to 19c detect the backflow when the air in the ducts 12a to 12c flows back from the blowout units 13a to 13c to the indoor unit 1, and when the backflow is detected. Is supplied to each of the fan controllers 17a to 17c. At this time, each of the fan controllers 17a to 17c operates at least one of the upstream fans 14a to 14c and the downstream fans 15a to 15c to prevent the backflow thereof. It is supposed to. That is, the fan controllers 17a to 17c operate only the upstream fans 14a to 14c when the backflow wind speed detected by the backflow sensors 19a to 19c is, for example, 0.25 m / sec or less, and When the backflow exceeds the wind speed, both the upstream and downstream fans 14a to 14c and 15a to 15c are operated to prevent the backwind”).

Re claims 12, Masao, as modified, teaches the air conditioning system according to claim 1. Masao further teaches wherein air flow passing through the use side heat exchanger is generated by only an air suction force of the fan unit (see Fig 1, where air flow is generated by the fan entering the grill 3).

Re claim 18, Masao, as modified, teaches the air conditioning system according to claim 1. Masao further teaches wherein in a case where the detector detects the air backflow, the fan unit in the distribution flow path where the air backflow is occurring is made to operate to cancel out the air backflow or to block air flow in the distribution flow path where the air backflow is occurring (e.g. ¶ 1, “The backflow sensors 19a to 19c detect the backflow when the air in the ducts 12a to 12c flows back from the blowout units 13a to 13c to the indoor unit 1, and when the backflow is detected. Is supplied to each of the fan controllers 17a to 17c. At this time, each of the fan controllers 17a to 17c operates at least one of the upstream fans 14a to 14c and the downstream fans 15a to 15c to prevent the backflow thereof. It is supposed to. That is, the fan controllers 17a to 17c operate only the upstream fans 14a to 14c when the backflow wind speed detected by the backflow sensors 19a to 19c is, for example, 0.25 m / sec or less, and When the backflow exceeds the wind speed, both the upstream and downstream fans 14a to 14c and 15a to 15c are operated to prevent the backwind”).
Allowable Subject Matter
Claims 4-6, 13-15, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON NIEVES whose telephone number is (571)270-0392. The examiner can normally be reached Monday to Friday 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NELSON J NIEVES/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        3/12/2022